513 F.2d 200
89 L.R.R.M. (BNA) 2766, 77 Lab.Cas.  P 10,965
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.C & W LEKTRA BAT CO., Respondent.
No. 74-1600.
United States Court of Appeals,Sixth Circuit.
March 26, 1975.

Elliott Moore, Deputy Associate General Counsel, National Labor Relations Bd., Peter G. Nash, John S. Irving, Jr., Patrick H. Hardin, Joseph E. Mayer, Alan D. Longman, Sandra McCandless, Washington, D. C., Bernard Gottfried, Director, Region 7, N. L. R. B., Detroit, Mich., for petitioner.
Marvin Breskin, David B. Gunsberg, Breskin & Cox, Detroit, Mich., for respondent.


1
Before PHILLIPS, Chief Judge, EDWARDS, Circuit Judge, and HERMANSDORFER, District Judge.*

ORDER

2
This case is before the court on the application of the National Labor Relations Board for the enforcement of its order issued against C & W Lektra Bat Company on April 3, 1974.


3
During negotiations for a collective bargaining agreement the Company insisted on a one year contract, while the Union insisted on a three year contract.  The Union further stated that, in accordance with its policy, the contract would be submitted to the members for ratification.  The Company met the three year demand, thus satisfying all items of mandatory bargaining.  The Union decided against submitting the agreement to its members, but the Company refused to execute the agreement unless and until the Union complied with its original plan to submit the plan for ratification.


4
The Board held that the Company violated § 8(a)(1) and (5) of the National Labor Relations Act, 29 U.S.C. § 158(a)(1) and (5), by refusing to execute the collective bargaining agreement.  209 N.L.R.B. No. 165, (April 3, 1974).


5
Upon consideration, the court concludes that the order of the Board is supported by substantial evidence on the record considered as a whole, and that enforcement is required by the decisions of this court in Houchens Market of Elizabethtown, Inc. v. N. L. R. B., 375 F.2d 208 (6th Cir. 1967) and N. L. R. B. v. Big Run Coal & Clay Co., 385 F.2d 788 (6th Cir. 1967), cert. denied, 393 U.S. 824, 89 S. Ct. 83, 21 L. Ed. 2d 95 (1968).


6
Accordingly, it is ordered that enforcement be granted.



*
 Honorable H. David Hermansdorfer, Judge, United States District Court for the Eastern District of Kentucky, sitting by designation